Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 64-77 in the reply filed on 12/14/20 is acknowledged.
Claims 53-63 and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Specification
The disclosure is objected to because of the following informalities:  pg 1, ln 25 of the Specification recites “about 30 percents by volume” which appears to be a misstatement of “about 30 percent by volume”; pg 8, lns 28-29 recite “ranges from 1 to 20, or from 1 to 15, or from 1 to 10, weight percents” which appears to be a misstatement of “ranges from 1 to 20%, or from 1 to 15%, or from 1 to 10%, by weight”; pg 17, lns 14-15 recite “at least 95 weight percents” which appears to be a misstatement of “at least 95 weight percent”; pg 33, ln 19 recites “from about 0.1 to about 5 weight percents” which appears to be a misstatement of “from about 0.1 to about 5 weight percent”; pg 33, ln 19 recites “from about 1 to about 5 weight percents” which appears to be a misstatement of “from about 1 to about 5 weight percent”; pg 40, .
Appropriate correction is required.
The use of the trademark POLYJET has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Claim Objections
Claim 67 is objected to because of the following informalities:  claim 67 recites “ranges from 1 to 20, or from 1 to 15, or from 1 to 10, weight percents” which appears to be a misstatement of “ranges from 1 to 20%, or from 1 to 15%, or from 1 to 10%, by weight”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 64, 70-72 and 76-77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napadensky (US 7183335, already of record).
For claims 64 and 76-77, Napadensky teaches a formulation system comprising a curable elastomeric material, wherein said elastomeric curable material is an acrylic elastomer, and silica particles, the formulation system comprising one or more formulations (col 12 lns 4-7 & 40-45, col 13 lns 45-63, col 16 lns 27-29 & 33-34) and the formulation system would be a kit.
For claim 70, Napadensky teaches at least one additional curable material (col 15 lns 57-65).
For claim 71, Napadensky teaches at least one additional, non-curable material (col 16 lns 57-58).
For claim 72, Napadensky teaches at least one elastomeric mono-functional curable material; at least one elastomeric multi-functional curable material and at least one additional mono-functional curable material (col 13 lns 45-54 and col 16 lns 6-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 67-69 and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 7183335, already of record).
Napadensky teaches the invention as discussed above.
For claim 67, though Napadensky does not teach an amount of said silica particles in the formulation system ranges from 1 to 20%, or from 1 to 15%, or from 1 to 10%, by weight, Napadensky does teach compositions containing as much as 30% nano-particle fillers are feasible (col 16 lns 46-48) and since the claimed ranges overlap the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
For claims 68-69, though Napadensky does not teach a weight ratio of a total weight of said elastomeric curable material and a total weight of said silica particles ranges from 30:1 to 4:1, and an amount of said elastomeric curable material in the formulation system is at least 40%, or at least 50%, by weight, Napadensky does teach compositions containing as much as 30% nano-particle fillers are feasible (see above citation) and a composition includes 50% acrylic oligomer(s) and 30% acrylic .
For claims 73-75, though Napadensky does not teach a total concentration of said curable mono-functional material ranges from 10% to 30%, by weight; a total concentration of said elastomeric mono-functional curable material ranges from 50% to 70%, by weight; and a total concentration of said elastomeric multi-functional curable material ranges from 10% to 20%, by weight, Napadensky does teach an example basic composition will contain 15% low molecular weight unsaturated molecule, 5% sulfur-containing component, 15% mono-functional monomer, 15% di-functional monomer and the rest other curable components according to the intended photopolymer properties (col 16 lns 10-15) and given the flexibility in setting the other curable components it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total concentration of said curable mono-functional material range from 10% to 30%, by weight; a total concentration of said elastomeric mono-functional curable material range from 50% to 70%, by weight; and a total concentration .
Claims 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 7183335, already of record) in view of Wu et al (US 2002/0149659).
Napadensky teaches the invention as discussed above.
Napadensky does not teach at least a portion of said silica particles comprise functionalized silica particles; wherein at least a portion of said silica particles are functionalized by curable functional groups.
However, in a related field of endeavor pertaining to compositions including an energy curable fluid and surface modified, nanometer-sized particles, Wu et al teach said silica particles comprise functionalized silica particles ([0071]); wherein at least a portion of said silica particles are functionalized by curable functional groups ([0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu et al with those of Napadensky by having at least a portion of said silica particles comprise functionalized silica particles; wherein at least a portion of said silica particles are functionalized by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743